Name: Commission Regulation (EEC) No 2786/87 of 18 September 1987 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1986/87 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 9 . 87 Official Journal of the European Communities No L 268/9 COMMISSION REGULATION (EEC) No 2786/87 of 18 September 1987 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1986/87 wine year Whereas the Management Committee for wine has not delivered an opinion within the time limit set by the Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 42 (6) thereof, Whereas the measures to support the wine market employed during the 1986/87 wine year have not in all cases given the desired results ; whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 2710/87 of 9 September 1987 laying down detailed rules for the appli ­ cation of the additional measures applicable to holders of long-term storage contracts for table wine for the 1986/87 wine year (3) provides that the period of three consecutive weeks referred to in Article 42 ( 1 ) of Regulation (EEC) No 822/87 must fall between 15 July and 30 November 1987 ; whereas since 15 July the representative prices for table wines of types A I, A II , A III , R I and R II have remained lower than the activating price for three conse ­ cutive weeks ; whereas the conditions laid down in Article 42 ( 1 ) of Regulation (EEC) No 822/87 are thus satisfied ; Whereas Article 2 (2) of Regulation No 2710/87 provides for the fixing of the quantity of wine under storage contract which may be distilled and the duration of any additional storage contracts ; whereas, having regard to the market situation as indicated by the harvest forecasts and the levels of stocks at the end of the wine year, the said quantity should be fixed at a level permitting stocks to be reduced and healthy conditions to be restored on the market, which is vital to sound management, and the said duration should be fixed at four months ; HAS ADOPTED THIS REGULATION : Article 1 1 . The additional measures referred to in Article 42 (1 ) of Regulation (EEC) No 822/87 shall apply for the 1987/88 wine year. 2. Holders of long-term storage contracts for table wines of types A I, A II, A III, R I and R II may, in accor ­ dance with the provisions of Regulation (EEC) No 2710/87,  distil a quantity of wine under contract up to 10 % of their total table wine production in the 1986/87 wine year,  in respect of all or part of the table wine under contract in excess of 10 % of their total table wine production in the 1986/87 wine year, conclude one or more storage contracts for a period of four months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p . 1 . (2) OJ No L 184, 3 . 7 . 1987, p . 26 . 2) OJ No L 260, 10 . 9 . 1987, p . 9 .